Citation Nr: 0207762	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from August 1947 to March 
1953.  He died in February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).

This matter has been remanded for further development on two 
previous occasions, in March 1996 and in April 1999.  The 
Board notes a very lengthy history behind the efforts to 
obtain Lubbock VA Medical Center records that reportedly 
document treatment of the veteran between the years of 1958 
and 1975.  The appellant has contended on many occasions and 
for many years that those records existed.  A July 1990 
letter from General Services Administration (GSA) indicates 
that the Administration had received information which 
suggested that the records had been forwarded to the National 
Archives and Records Administration (NARA), which was 
responsible for the Fort Worth Federal Records Center.  A May 
1991 file note indicates that the claims folder was sent to 
the Court of Veterans Appeals pursuant to the appellant's 
appeal to the Court.  In a letter from the appellant dated in 
May 1992, she stated that she had not received the Lubbock 
medical records until after her case had been transferred to 
the Court and requested that those records be included in 
future determinations.  The RO responded to the appellant in 
June 1992, stating that the veteran's claims folder was still 
with the Court and that once returned, she would be informed 
as to whether those records had been part of the Court 
decision.  

In a November 1992 letter from the Judicial Review staff of 
the Office of General Counsel, it is noted that the matter 
had been disposed of and the claims file had been returned 
from the Court.  In a Report of Contact dated in January 
1993, it is noted that the Lubbock Medical Center had no 
records of treatment of the veteran, and indicated that an 
original request for the same had been made in June 1989 with 
the same response.  In a January 1993 letter from the RO in 
Waco, the RO noted that the appellant had requested that her 
case be reopened because the Lubbock medical records were 
submitted after the decision had been made.  The RO noted 
that it had no record of those treatment records having been 
received and that in several requests to the outpatient 
clinic in Lubbock for the veteran's records, the RO had been 
advised that there were no such records.  

In a letter dated in February 1993 from Congressman 
Stenholm's office, it is noted that attached to the letter 
was a copy of the medical records that the appellant had 
furnished for her case to prove treatment had been rendered 
by the VA Lubbock Medical Center.  In response, a February 
1993 letter from the Congressional Unit of the VARO in Waco 
indicated that the records would be referred to the rating 
board for review and that the appellant would be advised 
accordingly.  A March 1993 rating decision included evidence 
of review of treatment records from the VA Medical Center in 
Lubbock.  The appellant was notified that her case was not 
reopened because no new and material evidence had been 
submitted in support of her claim.  In a note dated in June 
1993, the appellant requested that if the treatment records 
were not going to be considered, then she would like them 
returned.  In July and September 1993, the appellant 
contended that the Lubbock records were directly on point for 
her claim in that they provided evidence of pertinent 
treatment from 1958 to June 1975.  The statement of the case 
in October 1993 mentioned review of the Lubbock records and 
the RO concluded that they were not new and material evidence 
so as to reopen the appellant's claim.

In March 1996, this matter was remanded by the Board to 
obtain information regarding the military base where the 
veteran had reportedly been treated two years before his 
death and to obtain the Lubbock medical treatment records 
through either Congressman Stenholm's office, the Court, or 
through NARA.  In the Board's Remand, it is noted that the 
appellant had contended that the Lubbock medical records were 
those that documented treatment close in time to the 
veteran's death.  In December 1996 to the Judicial Review 
Staff of the Office of General Counsel, the RO noted that all 
attempts to locate the Lubbock treatment records had failed 
since they had not been sent to the Court with the remainder 
of the claims file, but appeared to have been sent later by 
the appellant through the Congressman's office.  The same 
letter was sent to the Congressman's office.  In a December 
27, 1996 letter from the Congressman's office, it is noted 
that a copy of the Lubbock records had been forwarded to the 
VA and the appellant's copy had been returned to her.  In 
March 1997, General Counsel wrote that it did not have those 
records.  

In a VA file note dated in September 1998, it is noted that 
the appellant had stated that the veteran had received 
treatment at the Dyess Air Force Base Hospital in the two 
years preceding his death.

In a January 1999 supplemental statement of the case (SSOC), 
the RO noted the history of the search for the VA Lubbock 
Medical Center records.  The RO included in its Reasons and 
Bases reference to review of those records and stated that 
they indicated treatment for tuberculosis in 1953 and on a 
regular basis through 1975.  Also noted is that those records 
were not considered as new and material evidence and that on 
that basis, the appellant's service connection for cause of 
the veteran's death claim had been denied.  Development was 
conducted in February and March 1999.  The appellant's 
representative sent its Informal Hearing Presentation dated 
in April 1999 and made no mention of the Lubbock medical 
records.  

Also in April 1999, the Board remanded this matter for 
further development to include a request to the appellant for 
a copy of the Lubbock records, should she so possess them.  
In a letter dated in June 1999, the RO informed the appellant 
that if she had the Lubbock treatment records in her 
possession, she should submit copies of the same as soon as 
possible.  In a statement dated in July 1999, the appellant's 
representative stated that medical evidence had been 
submitted and that other medical evidence was to follow.  
Nothing more was submitted.  In a letter dated in June 2002, 
the VA notified the appellant that directives pursuant to the 
April 1999 Remand had been completed and that should she want 
to submit additional evidence, she needed to comply with the 
regulations as noted therein.  In a hearing memorandum from 
the appellant's representative dated in June 2002, it is 
noted that no further evidence was necessary and that the 
record as it stood was adequate for adjudication.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran died in February 1989 of cardiopulmonary 
arrest with emphysema as another significant condition.

3. Service connection for the cause of the veteran's death 
was denied by the RO in a rating action in August 1989; the 
veteran filed a timely appeal and the denial was confirmed in 
the July 1990 Board decision.  The Court affirmed the Board 
decision in a September 1992 decision.  

4. Evidence received since the July 1990 Board decision is 
either duplicative or cumulative of evidence previously of 
record or does not bear directly and substantially on the 
matter under consideration.



CONCLUSIONS OF LAW

1. The July 1990 Board decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2001).

2. No new and material evidence has been received since the 
July 1990 Board decision to reopen the appellant's claim for 
service connection for cause of the veteran's death.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In any 
event, the Board notes that in this case, the RO has made 
many attempts to locate VA records identified and authorized 
by the appellant, as noted above.  At this point, there is no 
indication of any outstanding records that need to be 
obtained.

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

The death certificate of record discloses that the veteran 
died in February 1989, the immediate cause of death listed as 
cardiopulmonary arrest with emphysema as another significant 
condition.

Service connection for cause of the veteran's death was 
denied in a rating decision dated in August 1989.  That 
decision was based on the February 1989 terminal emergency 
room report that showed the veteran collapsed at home and was 
taken to the hospital where he was not resuscitated.  The 
appellant appealed that decision.  In July 1990, the Board 
affirmed the denial, which subsumed the underlying RO 
decision, and thus, is final.  The appellant appealed that 
decision to the Court of Veterans Appeals, which affirmed the 
July 1990 Board decision in September 1992.  In a rating 
action dated in March 1993, the RO confirmed the August 1989 
rating and noted that new and material evidence had not been 
submitted so as to permit a reopening of the appellant's 
case.  This is the rating action on appeal.  

Since the last and final Board denial in July 1990, the 
appellant has not submitted new and material evidence so as 
to reopen her service connection claim for the cause of the 
veteran's death.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge, 155 F.3d at 
1362.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

In this case, in the August 1989 rating decision, the RO 
denied service connection for cause of the veteran's death 
because the evidence of record failed to show that the 
service-connected tuberculosis was the cause of the veteran's 
pulmonary emphysema, which is shown to have been a 
contributory cause of death.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

In July 1990, the Board confirmed the denial of the 
appellant's claim.  Evidence at the time of the Board 
decision consisted of the veteran's service medical records 
that included a report of a naval clinical board, which 
convened in February 1953.  Also included in that decision 
was a summary of the veteran's VA hospitalization in 
Kerrville, Texas in April 1953 and a report of VA examination 
conducted in April 1955.  The Board also considered reports 
of physical examinations conducted in May 1956 and January 
1958 at the United States Naval Hospital in Corpus Christi, 
Texas.  Finally, the Board reviewed the February 1989 trauma 
center treatment record from the Hendrick Medical Center in 
Abilene, Texas, at which time the veteran was in full 
cardiopulmonary arrest and died.  The Board's decision was 
affirmed by the Court in September 1992.  

Evidence received since the July 1990 Board decision consists 
of multiple references and letters as noted herein concerning 
the location of the Lubbock Medical Center records from 
Congressman Stenholm's office, the Office of General Counsel, 
NARA, NPRC, and GSA, lay statements from the appellant and 
her representative, a response from the VA liaison office of 
NPRC dated in October 1998 concerning clinical entries 
received from Dyess Air Force Base, and a VA medical opinion 
dated in November 1998 from the Chief of the Pulmonary and 
Critical Care Section of the Albuquerque VA Medical Center.  

Upon a review of the claims folder, the Board finds that 
there is no new and material evidence to reopen the 
appellant's claim for service connection for cause of the 
veteran's death.  Initially, the Board notes that the 
correspondence between the entities noted above regarding the 
Lubbock Medical Center records merely reiterate contentions 
made by the appellant over the span of many years that the 
veteran was treated at that center for an extended period of 
time, statements of which were before the Board in its July 
1990 decision.  Duplicate evidence is by definition not new 
and material.

Similarly, the appellant's written statements, though perhaps 
not exact duplicates of previous statements, each offer the 
assertion that the veteran had been treated for tuberculosis 
over the course of many years and that his tuberculosis was a 
direct cause of his death.  However, such assertions were 
previously of record and considered and rejected by the 
Board.  Therefore, the appellant's allegations are merely 
cumulative of evidence already of record and are thus not new 
and material.

Moreover, the medical evidence from the VA examiner is not 
new and material.  While the opinion may be new, in that it 
specifically was not of record previously, it only duplicates 
evidence previously considered and thus, is cumulative in 
nature.  The examiner stated that on review of the Dyess Air 
Force Base Hospital record, it was clear that on the 
veteran's death, he had severe obstructive lung disease, 
probably emphysematous in nature.  Also noted is that the 
veteran had severe air flow obstruction.  The examiner also 
referenced x-ray studies in the 1970s noting emphysematous 
changes in the lungs and vague densities in the left upper 
lung field believed to be related to prior tuberculosis.  The 
examiner remarked that the veteran had been diagnosed with 
active tuberculosis in 1952.  He underwent chemotherapy for 
one year, after which time, his tuberculosis was inactive, 
and he had minimal infiltrative disease in the left upper 
lobe.  The examiner noted that based on those evaluations, it 
was difficult to identify ongoing problems with tuberculosis, 
or its ramifications in the pulmonary parenchyma as a 
contributing factor to ongoing lung disease.  The examiner 
noted that the majority of the lung disease that the veteran 
had at the time of his death was due to cigarette smoking.  
The examiner also stated that given that admission records at 
the time of the veteran's death were not included in this 
review, no comment could be made as to the contribution of 
either emphysema or chronic obstructive lung disease to the 
veteran's death.  

Therefore, the Board finds that the evidence noted above does 
not bear directly and substantially on the matter at hand, 
that is, entitlement to service connection for the cause of 
the veteran's death, and is not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  The cited evidence received 
in connection with the appellant's claim overall only 
reinforces the prior denial.  In this regard, accordingly, 
the claim is not reopened.  38 U.S.C.A. § 5108.


ORDER

No new and material evidence has been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appeal is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

